was untimely filed.        See NRS 34.726(1). Moreover, appellant's motion
                constituted an abuse of the writ as he raised claims new and different
                from those raised in his previous petition. 2 See                 NRS 34.810(2).
                Appellant's motion was procedurally barred absent a demonstration of
                good cause and actual prejudice.         See NRS 34.726(1); NRS 34.810(3).
                Appellant did not attempt to provide cause for the delay. Moreover,
                appellant failed to demonstrate actual prejudice because "house arrest
                does not constitute time 'actually spent in confinement' for which the
                duration of a sentence may be credited."        State v. Second Judicial Dist.
                Court (Jackson), 121 Nev. 413, 418-19, 116 P.3d 834, 837 (2005).
                Therefore, the district court did not err in denying the motion.
                Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 3




                                                        4 -t 61„.1
                                            Hardesty


                                )
                                                   J.                                         J.
                Douglas                                       Cherry

                         2 Suggs   v. State, Docket No. 49775 (Order of Affirmance, June 9,
                2008).

                         3 We
                            have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                        2
(Oj 1947A



                                                  ateat3/44              e,
                                                                         j    -
                 cc: Hon. James M. Bixler, District Judge
                      Joe Suggs
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                   3
0) 1947A    ca